F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          NOV 27 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    RISE E. FERGUESON,

                Plaintiff - Appellant,

    v.                                                    No. 02-7037
                                                     D.C. No. 00-CV-662-S
    JO ANNE B. BARNHART,                               (E.D. Oklahoma)
    Commissioner, Social Security
    Administration,

                Defendant - Appellee.


                             ORDER AND JUDGMENT           *




Before BRISCOE , Circuit Judge, BRORBY , Senior Circuit Judge, and        HARTZ ,
Circuit Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Rise E. Fergueson appeals from the district court’s judgment affirming the

Commissioner’s decision denying her application for Social Security disability

insurance benefits. Like the district court, we review the Commissioner’s

decision to determine whether correct legal standards were applied and whether

the factual findings are supported by substantial evidence.     Castellano v. Sec’y of

Health & Human Servs. , 26 F.3d 1027, 1028 (10th Cir. 1994). “The court may

not reweigh the evidence or try the issues     de novo or substitute its judgment for

that of the [Commissioner].”     Trimiar v. Sullivan , 966 F.2d 1326, 1329 (10th Cir.

1992) (quotation omitted). Because we conclude that the Commissioner’s

decision was reached in accord with relevant legal standards and that substantial

evidence supports the decision, we affirm.

       Ms. Fergueson applied for benefits in March 1997, alleging that she was

disabled due to bilateral hand and arm problems, right shoulder pain, left knee

pain, back pain, and narcolepsy. In May 1999, an administrative law judge (ALJ)

determined, at step five of the five-part sequential process,   see 20 C.F.R.

§ 404.1520, that Ms. Fergueson was not disabled.

       The ALJ found that Ms. Fergueson had a severe impairment secondary to

her carpal tunnel syndrome operations and related symptoms, but that the severity

of her impairment did not meet a listing requirement. Also, the ALJ observed that




                                             -2-
Ms. Fergueson’s testimony concerning her condition was not fully credible and

was unsupported by the clinical medical proof.

      The ALJ determined that Ms. Fergueson could not return to her past relevant

work, which was light to medium in exertional level. He concluded, however, that

she retained a residual functional capacity for sedentary level work activity.

Because he found evidence of nonexertional impairments, he did not rely on the

medical-vocational guidelines (the “grids”), 20 C.F.R. pt. 404, subpt. P, app. 2,

conclusively. Instead, he used the grids as a framework for decision-making. In

other words, the ALJ found Ms. Fergueson to be unable to perform the full range

of sedentary work and called a vocational expert (VE) to testify to the erosion of

the occupational base.   See, e.g., Thompson v. Sullivan   , 987 F.2d 1482, 1487, 1492

(10th Cir. 1993); Trimiar , 966 F.2d at 1332-34.

      Relying on the testimony of the vocational expert, the ALJ determined that

Ms. Fergueson could perform the jobs of addresser/clerical, order clerk/food

beverage clerk, and credit clerk, and that these jobs existed in significant numbers

in the national or regional economy. The ALJ therefore concluded that

Ms. Fergueson was not disabled. The Appeals Council denied review, making

the ALJ’s decision the final decision of the Commissioner.

       Adopting the findings and recommendations of the magistrate judge, the

district court sustained the Commissioner’s decision. On appeal, Ms. Fergueson


                                           -3-
makes four claims of error: (1) that the ALJ’s decision contains inconsistent and

facially ambiguous findings as to her residual functional capacity (RFC); (2) that

the ALJ disregarded the opinion of her primary care physician without adequate

explanation; and (3) that the ALJ’s determination was not supported by substantial

evidence.   1
                We address each contention in turn.


RFC Findings

      Ms. Fergueson argues that the ALJ’s expression of her RFC does not

comport with governing legal standards, in that his RFC findings vary at different

stages in the five-step sequential evaluation process. Specifically, she notes that

the ALJ found, at step two, that she had a severe nonexertional impairment; at step

four, that she could generally perform sedentary level work; and, at step five, that

she could perform a limited range of sedentary work, due to her nonexertional

impairments. Although the ALJ’s step-four analysis certainly should have been

more detailed, see Soc. Sec. R. 96-8p, 1996 WL 374184, at *3, this shortcoming

does not provide a reason to reverse the Commissioner’s determination. The

step-four conclusion, favorable to Ms. Fergueson, was that she could not perform


1
      Ms. Fergueson also makes a fourth argument: that the district court
exceeded its authority by basing its decision on grounds not included in the ALJ’s
decision. Because of our determination that the ALJ’s decision may be affirmed
based on its own content, we do not reach this issue. We note, however, that an
ALJ’s decision is to be evaluated solely on the reasons stated in the decision.  See
Burlington Truck Lines, Inc. v. United States     , 371 U.S. 156, 168-69 (1962).

                                            -4-
her past relevant work. Therefore, the ALJ proceeded to step five, in which the

burden shifts to the Commissioner to show that Ms. Fergueson retains sufficient

RFC to perform work in the national economy, given her age, education, and work

experience. See Williams v. Bowen , 844 F.2d 748, 751 (10th Cir. 1988).

      At step five, the RFC is to be “expressed in terms of, or related to, the

exertional categories when the adjudicator determines there is other work the

individual can do.” Soc. Sec. R. 96-8p, 1996 WL 374184, at *3. The ALJ must

also assess whether the individual has the capacity to perform the full range of

work contemplated at the selected exertional level. In the instant case, the ALJ

followed the correct step-five procedure in determining Ms. Fergueson’s RFC:

that is, he decided that she could perform only sedentary work and that the range

of sedentary work was eroded by certain nonexertional impairments. We conclude

there is no reversible error in this aspect of the Commissioner’s decision.

      Ms. Fergueson also asserts the ALJ’s step-five discussion is ambiguous

as to precisely what impairments are included in the RFC. The ALJ found

“nonexertional impairment(s), i.e. pain and a diminished grip strength and a

diminished capacity for repetitive gripping with het dominant hand.” II Aplt. App.

at 13. Although this finding could have been expressed more artfully, we conclude

that it is not fatally ambiguous. Contrary to Ms. Fergueson’s argument, the term

“i.e .” cannot reasonably be interpreted as referring to “either an exhaustive list of


                                           -5-
impairments or a longer list of unspecified impairments.” Aplt. Opening Br. at 18.

Rather, the term, an abbreviation for the Latin “    id est ,” means “that is.” It is used

to introduce an explanatory phrase. Bryan A. Garner,        A Dictionary of Modern

Legal Usage 414 (2d ed. 1995). The term is readily distinguishable from “         e.g.”

which is an abbreviation for the Latin phrase “     exempli gratia ” and is used to

“introduce[] representative examples.”      Id. at 307. Because the ALJ adequately

stated Ms. Fergueson’s impairments, we see no reason to set aside the RFC for

ambiguity.   2




Treating physician opinion

       Ms. Fergueson’s second contention of legal error is that the ALJ failed to

give adequate weight to the opinion of her primary care physician, who stated that

Ms. Fergueson was “markedly limited in all functional areas requiring strength and

movement of the upper extremities and standing and walking on the lower

extremities.” II Aplt. App. at 11, 431. He also made more specific comments,




2
       As relevant to the ambiguity issue, our task is to review the administrative
determination of the Commissioner to determine whether the correct legal
standards were applied. See White v. Barnhart , 287 F.3d 903, 905 (10th Cir.
2001) (emphasis added). We resolve the issue in favor of the Commissioner,
notwithstanding indications in the magistrate judge’s findings and
recommendations that the magistrate judge considered the RFC to include
all limitations listed in hypothetical questions posed to the VE.

                                             -6-
such as a notation that Ms. Fergueson had a marked limitation in the ability to feel

with both hands.

       Generally, the ALJ must “give controlling weight to a treating physician’s

well-supported opinion, so long as it is not inconsistent with other substantial

evidence in the record.”   Drapeau v. Massanari , 255 F.3d 1211, 1213 (10th Cir.

2001). A treating physician’s opinion is considered in relation to factors such as

its consistency with other evidence, the length and nature of the treatment

relationship, the frequency of examination, and the extent to which the opinion is

supported by objective medical evidence. 20 C.F.R. § 404.1527(d)(1)-(6). If the

physician’s opinion is “brief, conclusory and unsupported by medical evidence,”

that opinion may be rejected.    Bernal v. Bowen , 851 F.2d 297, 301 (10th Cir.

1988). A treating physician’s opinion that a claimant is totally disabled is not

dispositive “because final responsibility for determining the ultimate issue of

disability is reserved to the [Commissioner].”    Castellano , 26 F.3d at 1029.

       Here, the ALJ pointed out that the primary care physician’s opinion did not

provide an adequate discussion of or reference to any supporting clinical data.

In fact, it did not even offer a diagnosis. The ALJ gave proper weight to the

physician’s statements concerning Ms. Fergueson’s limitations.




                                            -7-
Evidentiary support

      Finally, Ms. Fergueson argues that the ALJ’s decision with regard to

disability is not supported by substantial evidence. We conclude that the ALJ

properly held that the Commissioner met her burden at step five in the sequential

process. The medical record as a whole, the evidence concerning Ms. Fergueson’s

daily activities as a parent and housewife, the ALJ’s decision to discount

Ms. Fergueson’s testimony concerning the extent of her impairment, and the

VE’s testimony show that Ms. Fergueson could perform the occupations cited by

the ALJ in his ruling. Consequently, the evidence marshaled by the ALJ

constitutes substantial evidence in support of the Commissioner’s decision.

      AFFIRMED.


                                                   Entered for the Court



                                                   Wade Brorby
                                                   Senior Circuit Judge




                                        -8-